DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 5, 7, 10-11, 13, and 17 have been amended. Claims 1-20 remain pending and are ready for examination.

Claim Objections
Claims 1, 7 and 13 objected to because of the following informalities: Claim 13 reads “a copy of older version of data ...a copy of newer version of data”. The examiner believes this should read “a copy of older versions of data ... a copy of newer versions of data”, or as “a copy of an older version of data ... a copy of a newer version of data”. Either correction would be appropriate. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US Publication No. 2021/0081330 -- "Bennett") in view of Bazarsky et al. (US Publication No. 2021/0303188 -- "Bazarsky") in further view of Sokolov et al. (US Publication No. 2017/0220264 – “Sokolov”).

Regarding claim 13, Bennett teaches A computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for managing workload within a storage system; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: (Bennett paragraph [0233], In some examples, a non-transitory computer-readable medium storing computer-readable instructions may be provided in accordance with the principles described herein. The instructions, when executed by a processor of a computing device, may direct the processor and/or computing device to perform one or more operations, including one or more of the operations described herein. Such instructions may be stored and/or transmitted using any of a variety of known computer-readable media) temporarily stage data to be written in the received write operation in a zone random write area associated with the identified second physical zone; (Bennett paragraphs [0241-0242], 6. The method of any of statements 1-5, wherein the plurality of zoned storage devices further comprise a non-volatile random-access memory (NVRAM) portion to journal the data, wherein the SSD portion and the NVRAM portion are separately addressable, and wherein the NVRAM portion is smaller than the SSD portion. [0242] 7. The method of any of statements 1-6, wherein the NVRAM portion comprises a random access memory (RAM) device, a stored energy device, and a processing device. Also see Bennett paragraph [0046], FIG. 4A illustrates a Zoned Namespaces (ZNS) 402 view utilized in a storage device 400, according to one embodiment. The storage device 400 may present the ZNS 402 view to a host device. FIG. 4B illustrates a state diagram 450 for the ZNS 402 of the storage device 400, according to one embodiment. The storage device 400 may be the storage device 106 of the storage system 100 of FIG. 1 or the storage device 206 of the storage system 200 of FIG. 2. The storage device 400 may have one or more ZNS 402, and each ZNS 402 may be different sizes. The storage device 400 may further comprise one or more conventional namespaces in addition to the one or more Zoned Namespaces 402. Moreover, the ZNS 402 may be a zoned block command (ZBC) for SAS and/or a zoned-device ATA command set (ZAC) for SATA) determine when to transfer the temporarily staged data and to be written area to the identified second physical zone based on a storage threshold of the zone random write area; and transfer the temporarily staged data to be written to the identified second physical zone when the storage threshold is determined to have been exceeded (Bennett paragraphs [0262-0263], In embodiments, to allocate a segment, a storage controller selects a write group, and the SSDs in the write group that will contribute zones. Write group and SSD selections may be quasi-random, but for long-term I/O and media wear balance, selections may be slightly biased in favor of newer SSDs and/or SSDs that contain more free zones, or for segments expected to remain untouched for longer periods of time, selection might be biased toward older SSDs that have less remaining expected lifespan. To ensure that SSDs are available in order to allow for recovery and rebuilds from failed devices, segments may be limited to one or two fewer zones than the number of SSDs in the write group at allocation time. [0263] In some embodiments, storage controllers may designate a zone in a segment as a column of, for example, 1-megabyte shards (e.g., shards 702A-E). Corresponding shards in each of a segment's zones may collectively be called a SEGIO (e.g., SEGIO 707). SEGIO 707 may be the unit in which storage controllers pack data or metadata before writing it to flash, and over which they calculate erasure codes. In an embodiment, erasure codes may be rotated (e.g., occupy different shard positions in each of a segment's SEGIOs). The segment may be written in RAID-like shards across multiple SSDs of the storage system. The temporarily staged data can be written/flushed to the zone storage when the predetermined size of the write segment has been reached. In this case, the predetermined size corresponds to a single megabyte, after which the write segment is written to a permanent zone storage).
Bennett does not teach identify a first physical zone and a second physical zone within a zoned namespace solid-state drive associated with a logical zone to perform a received write operation.
However, Bazarsky teaches identify a first physical zone and a second physical zone within a zoned namespace solid-state drive associated with a logical zone to perform a received write operation; (Bazarsky paragraph [0035], FIG. 2B is a schematic illustration of a zoned block storage device. The zoned block storage device is partitioned into various zones, where the N.sup.th zone corresponds to the last zone in the storage device and the capacity of each zone is equal. In another embodiment, the zoned block storage device is partitioned into various streams, where the capacity of each stream is different. In the zoned block storage system, the system implements the ZNS protocol in hardware or firmware ZNS restricts data writes to be sequentially within a zone. In FIG. 2B, data has been written to the first four blocks sequentially of zone 1, to the first six blocks sequentially of zone 2, and to the first four blocks sequentially of zone N. Since ZNS restricts data writes to be sequentially within a zone, the capacity of each zone is optimized. Thus, the usable capacity of the storage device (i.e., available capacity for data) is increased instead of having to over-provision the storage device to maintain the same amount of usable capacity. The better utilization of the available capacity for data of the zoned block storage device may decrease the size of the mapping table or the L2P table stored in the volatile memory 112, which may decrease the volatile memory 112 size required. The zoned namespace (ZNS) may contain a plurality of physical storage zones that can be used for I/O operations, such as writing or reading, for performing write operations specifically, see paragraph [0002], Zoned namespaces (ZNS) are a new direction in storage in which the data storage device restricts writes to sequential zones).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bennett with those of Bazarsky. Bazarsky teaches identifying a first and second physical zone within a zoned namespace SSD using a logical zone to perform a received write operation. The segmentation of the zoned namespace into a plurality of zones can help optimize the write operations by adjusting the capacity or threshold of each of the plurality of zones by maintaining the utilization of the available storage (Bazarsky paragraph [0035], FIG. 2B is a schematic illustration of a zoned block storage device. The zoned block storage device is partitioned into various zones, where the N.sup.th zone corresponds to the last zone in the storage device and the capacity of each zone is equal. In another embodiment, the zoned block storage device is partitioned into various streams, where the capacity of each stream is different. In the zoned block storage system, the system implements the ZNS protocol in hardware or firmware ZNS restricts data writes to be sequentially within a zone. In FIG. 2B, data has been written to the first four blocks sequentially of zone 1, to the first six blocks sequentially of zone 2, and to the first four blocks sequentially of zone N. Since ZNS restricts data writes to be sequentially within a zone, the capacity of each zone is optimized. Thus, the usable capacity of the storage device (i.e., available capacity for data) is increased instead of having to over-provision the storage device to maintain the same amount of usable capacity. The better utilization of the available capacity for data of the zoned block storage device may decrease the size of the mapping table or the L2P table stored in the volatile memory 112, which may decrease the volatile memory 112 size required).

Bennett in view of Bazarsky does not teach wherein the first physical zone associated with the logical zone comprises a copy of older version of data and the second physical zone associated with the logical zone comprises a copy of newer version of the data.
However, Sokolov teaches wherein the first physical zone associated with the logical zone comprises a copy of older version of data and the second physical zone associated with the logical zone comprises a copy of newer version of the data (Sokolov paragraphs [0065-0066], In the example of FIG. 6, the data management system 600 elects to duplicatively map LBAs of the Source Physical Zone to a new physical zone (a Destination Physical Zone) and write the new data 622 to a corresponding data track in the Destination Physical Zone, as indicated by a write operation 602. The data management system 600 also optionally zero-fills a last data track 630 of the Destination Physical Zone, and updates L/H marks of the Destination Physical Zone, as shown. At a data write operation 603, the data management system 600 takes steps to finish the Destination Physical Zone by migrating valid data of the Destination Physical Zone to corresponding data tracks of the Source Physical Zone. In one implementation, the data write 603 is performed by reading into memory the valid data in the L/H ranges of both the Source Physical Zone and the Destination Physical Zone and zero-filling placeholder bits for LBAs falling consecutively between the L/H ranges of the Source Physical Zone and the Destination Physical Zone to generate a merged subset 632. This merged subset 632 is then written back to the Source Physical Zone as a sequential write (e.g., left to right) and corresponding L/H marks are updated, as shown. A first physical zone may be used to write new data, as well as a second physical zone, both of which are associated with logical zones/block addresses, which may contain data that has not been updated or more recently written, see Sokolov paragraphs [0029-0030], To create the partial map 135, the storage device 110 accesses the free list 120, identifies that the second range of consecutive tracks 145 are available, and duplicatively maps LBAs of Host Zone 1 (0-199) to the second series of consecutive data tracks 145. After this mapping, the storage device controller writes the new data originally directed to Track C of the first series of consecutive tracks 140 to Track V of the second series of consecutive tracks 145 instead. Consequently, the first series of consecutive tracks 140 stores invalid (old) data on Track C and the second series of consecutive tracks 145 stores a valid (current) version of the data on Track V. At a later point in time, such as during idle time of the storage device 110, data can be migrated between physical zones to cause all valid data of Host Zone 1 to be stored in one physical zone. Example data migration techniques are discussed in detail with respect to at least FIGS. 3A, 3B, and 4, below. When selectively implemented, these and other zone-forwarding techniques can improve device performance, such as by reducing observed write latencies and reducing or eliminating time allocated for “cleaning” the media cache, wherein media cache data is transferred to corresponding main store locations. For further details regarding the logical zones, see Sokolov paragraph [0034], A host (not shown) identifies read and write regions of the data management system 300 by a logical block addressing (LBA) scheme. In one implementation, each LBA corresponds to a physical block address (PBA) on the storage medium 312, either according to a static mapping scheme or a dynamically determined mapping scheme. In one implementation, consecutive sequences of LBAs are divided into logical subsets referred to as “host zones,” and each host zone is mapped to at least one corresponding physical zone. The host zones and logical zones may be identical in size (e.g., a ratio of LBAs to PBAs in each is 1:1) or different in size (e.g., physical zones are smaller than host zones or vice versa).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bennett and Bazarsky with those of Sokolov. Sokolov teaches using two separate and distinct physical zones, associated with logical zones, for storing different types of data (new and old). This allows the system to provide more efficient data updates, transfers, swaps, as well as allowing for more accurate data mapping (Sokolov paragraphs [0040-0041], During a merging operation 302, the data management system 300 reads the data track 316 into memory (e.g., volatile memory) and merges the new data 314 with the previously-recorded data of the target data track 316, per the LBA to PBA mapping scheme. This creates an an updated version 320 of data previously on the target data track 316. In a writing operation 303, the data management system 300 writes the updated version 320 of the target data track 316 to a target data track 322 in the Destination Physical Zone. In the example of FIG. 3, the target data track 322 occupies an index within the Destination Physical Zone identical to an index of the target data track 316 in the Source Physical Zone. For example, both the target data track 316 and the target data track 322 are the fourteeth tracks in the associated physical zones. However, in other implementations, the corresponding data tracks 316 and 322 do not assume identical physical indexing positions in the different physical zones. This is because, for example, different data tracks on a storage medium may include different numbers of sectors, so a data track in one physical zone may not map cleanly to a single track in another physical zone. At this point in time, the data management system 300 may begin to execute other pending access commands, such as those related to areas of the storage medium 312 not included in the Source Physical Zone or the Destination Physical Zone. While mapped to both the Source Physical Zone and Destination Physical Zone, the Host Zone is considered an “in-process” region because it has some valid data in the Source Physical Zone (e.g., the entire associated band except for the target data track 316) and some valid data in the Destination Physical Zone (e.g., the target data track 322). In time, the in-process Host Zone may be “completed” by migrating all corresponding valid data to a common physical zone. However, by leaving the Host Zone temporarily “in-process,” write delays can be mitigated as compared to other existing solutions).

Claims 1 and 7 are the corresponding method and computer-readable medium claims to device claim 13. They are rejected with the same references and rationale.

Regarding claim 14, Bennett in view of Bazarsky in further view of Sokolov teaches The device as set forth in claim 13 wherein the processor is further configured to execute the machine executable code to further cause the processor to destage the zone random write area associated with the second physical zone after transferring the temporarily staged data to be written (Sokolov paragraphs [0055-0056], While the Host Zone is duplicatively mapped to both the Source Physical Zone and the Destination Physical Zone, the Host Zone is considered an “in-process” logical zone. In time, the Host Zone may be “completed” by migrating all remaining valid data to a common physical zone. Although this migration may be completed by a series of write operations at any granularity elected by the data management system 400, this migration is performed via a single write operation 404 that migrates data of a grouping of tracks 426 (e.g., all tracks following the target data track 416 in a sequential write order) over to the Destination Physical Zone. Since the grouping of data tracks 426 are re-written according to a consecutive write order of the data management system 400 (e.g., left to right, as shown) this data write can be completed in a single, continuous write operation without having to read and re-write any complement data to a same storage location. [0056] After the write operation 404, the Source Physical Zone is “free” from association with the Host Zone and made available as a destination physical zone for other host zones in future write operations. This “copy-forward” re-write technique reduces processing overhead as compared to other available options in certain situations, such as when the new data 414 is in near the beginning of the Source Physical Zone (e.g., within the first half of the Source Physical Zone). After the data in the random write area is flushed to storage, the region is now transformed into a permanent physical storage zone).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bennett and Bazarsky with those of Sokolov. Sokolov teaches a process of destaging a random zone area used for destaging write operations into a second storage zone. This process can be considered as "copy-forward" and can reduce overhead demand by freeing additional zone storage for the memory system (Sokolov paragraph [0056], After the write operation 404, the Source Physical Zone is “free” from association with the Host Zone and made available as a destination physical zone for other host zones in future write operations. This “copy-forward” re-write technique reduces processing overhead as compared to other available options in certain situations, such as when the new data 414 is in near the beginning of the Source Physical Zone (e.g., within the first half of the Source Physical Zone)).

Claims 2 and 8 are the corresponding method and computer-readable medium claims to device claim 14. They are rejected with the same references and rationale.

Regarding claim 15, Bennett in view of Bazarsky in further view of Sokolov teaches The device as set forth in claim 14 wherein the processor is further configured to execute the machine executable code to further cause the processor to determine when the identified second physical zone has reached a threshold storage capacity (Sokolov claim 9, The method of claim 1, wherein the data write to the second contiguous physical zone is smaller in size than a size of data currently stored in the first contiguous physical zone. Here, the threshold storage capacity for the second physical zone is the current amount of data stored in the first physical zone).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bennett and Bazarsky with those of Sokolov. Sokolov teaches a process of destaging a random zone area used for destaging write operations into a second storage zone. This process can be considered as "copy-forward" and can reduce overhead demand by freeing additional zone storage for the memory system (Sokolov paragraph [0056], After the write operation 404, the Source Physical Zone is “free” from association with the Host Zone and made available as a destination physical zone for other host zones in future write operations. This “copy-forward” re-write technique reduces processing overhead as compared to other available options in certain situations, such as when the new data 414 is in near the beginning of the Source Physical Zone (e.g., within the first half of the Source Physical Zone)).

Claims 3 and 9 are the corresponding method and computer-readable medium claims to device claim 15. They are rejected with the same references and rationale.

Regarding claim 16, Bennett in view of Bazarsky in further view of Sokolov teaches The device as set forth in claim 15 wherein the processor is further configured to execute the machine executable code to further cause the processor to erase previously written data in the identified first physical zone upon determining the identified second physical zone has reached the threshold storage capacity (Bennett paragraph [0058], Since resetting a zone clears or schedules an erasure of all data stored in the zone, the need for garbage collection of individual erase blocks is eliminated, improving the overall garbage collection process of the storage device 400. The storage device 400 may mark one or more erase blocks for erasure. When a new zone is going to be formed and the storage device 400 anticipates a ZM open, the one or more erase blocks marked for erasure may then be erased. The storage device 400 may further decide and create the physical backing of the zone upon erase of the erase blocks. Thus, once the new zone is opened and erase blocks are being selected to form the zone, the erase blocks will have been erased. Moreover, each time a zone is reset, a new order for the LBAs and the write pointer 410 for the zone 406 may be selected, enabling the zone 406 to be tolerant to receive commands out of sequential order. The write pointer 410 may optionally be turned off such that a command may be written to whatever starting LBA is indicated for the command. When the second physical zone reaches a threshold or 'full' status, the previously written data can be erased).

Claim 4 is the corresponding method claim to device claim 15.  It is rejected with the same references and rationale.

Regarding claim 17, Bennett in view of Bazarsky in further view of Sokolov teaches The device as set forth in claim 13 wherein the processor is further configured to execute the machine executable code to further cause the processor to service a request to read data from, the identified first physical zone when the request to read data is referenced to a location beyond a current location of the zone random write area, (Bennett paragraph [0034],  The storage device 106 includes a controller 108, which may manage one or more operations of the storage device 106. For instance, the controller 108 may manage the reading of data from and/or the writing of data to the NVM 110. The controller 108 may comprise zone management 120 to manage read and writes to zones, as well relocation of valid data to and from zones for garbage collection purposes. In some embodiments, when the storage device 106 receives a write command from the host device 104, the controller 108 may initiate a data storage command to store data to the NVM 110 and monitor the progress of the data storage command. The controller 108 may determine at least one operational characteristic of the storage system 100 and store the at least one operational characteristic to the NVM 110. also see Bennett paragraph [0047], In the storage device 400, the ZNS 402 is the quantity of NVM that can be formatted into logical blocks such that the capacity is divided into a plurality of zones 406a-406n (collectively referred to as zones 406). Each of the zones 406 comprise a plurality of physical or erase blocks (now shown) of a media unit or NVM 404, and each of the erase blocks are associated a plurality of logical blocks (not shown). When the controller 408 receives a command, such as from a host device (not shown) or the submission queue of a host device, the controller 408 can read data from and write data to the plurality of logical blocks associated with the plurality of erase blocks of the ZNS 402. Each of the logical blocks is associated with a unique LBA or sector) the identified second physical zone when the request to read data is referenced to the location before the current location of the zone random write area (Bennett paragraph [0040], Method 300 begins at operation 350, where the host device writes a command into a submission queue as an entry. The host device may write one or more commands into the submission queue at operation 350. The commands may be read commands or write commands. The host device may comprise one or more submission queues. The host device may write one or more commands to the submission queue in any order (i.e., a submission order), regardless of the sequential write order of the one or more commands (i.e., a sequential processing order). The read request can be targeted for the aforementioned random zone based on sequential command orders, can either be beyond or prior to a previous location/address).

Claims 5 and 11 are the corresponding method and computer-readable medium claims to device claim 17. They are rejected with the same references and rationale.

Regarding claim 10, Bennett in view of Bazarsky in further view of Sokolov teaches The medium as set forth in claim 9 further comprising: erase the previously written data in the first physical zone after the transferring (Bennett paragraph [0058], Since resetting a zone clears or schedules an erasure of all data stored in the zone, the need for garbage collection of individual erase blocks is eliminated, improving the overall garbage collection process of the storage device 400. The storage device 400 may mark one or more erase blocks for erasure. When a new zone is going to be formed and the storage device 400 anticipates a ZM open, the one or more erase blocks marked for erasure may then be erased. The storage device 400 may further decide and create the physical backing of the zone upon erase of the erase blocks. Thus, once the new zone is opened and erase blocks are being selected to form the zone, the erase blocks will have been erased. Moreover, each time a zone is reset, a new order for the LBAs and the write pointer 410 for the zone 406 may be selected, enabling the zone 406 to be tolerant to receive commands out of sequential order. The write pointer 410 may optionally be turned off such that a command may be written to whatever starting LBA is indicated for the command. When the second physical zone reaches a threshold or 'full' status, the previously written data can be erased).

Regarding claim 19, Bennett in view of Bazarsky in further view of Sokolov teaches The device as set forth in claim 13 wherein the processor is further configured to execute the machine executable code to further cause the processor to service the request to read data further comprises, determining whether to service the request to read data from the identified first physical zone or the identified second physical zone based on a bitmap data associated with the zone random write area (Sokolov paragraph [0022], In one implementation, the storage device 110 is a shingled magnetic recording (SMR) device. In shingled magnetic recording, an update to a target data track magnetically affects data bits of an adjacent data track. Thus, some SMR technologies utilize a media scratch pad (e.g., a reserved region of the media cache) to temporarily store complement data. For example, updating a data track in a SMR device may entail reading all or a portion of an associated data band into the media scratch pad, modifying the data to include new data, and writing the new data along with the unmodified read data (e.g., the complement data) back to original storage locations. The bit values can be used in Sokolov to provide a mapping feature to determine which physical zone region the read data should be serviced from, also see Sokolov paragraph [0060], In the illustrated example, each physical zone is limited to one high mark (H) and one low mark (L). Therefore, the data management system 500 zero-fills placeholder bits in any data blocks falling within a corresponding L/H range that do not store valid data. This zero-filling technique may assist in tracking duplicatively mapped data sets and/or also enable parity checks at a particular granularity (e.g., track-based granularity). If, for example, the data tracks 518 and 520 are fairly close together, it may be more efficient to zero-fill the interim tracks (as indicated by ‘0s’ in FIG. 5) than to duplicitively map LBAs of the Source Physical Zone to another physical zone and subsequently implement steps to complete in progress physical zones (e.g., as in the in-place rewrite of FIGS. 3A and 3B and the copy-forward re-write of FIG. 4)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bennett and Bazarsky with those of Sokolov. Sokolov teaches using a bitmap to more accurately complete certain requests such as read requests by indicating which physical zone the read data is serviced from (Sokolov paragraphs [0060-0061],  In the illustrated example, each physical zone is limited to one high mark (H) and one low mark (L). Therefore, the data management system 500 zero-fills placeholder bits in any data blocks falling within a corresponding L/H range that do not store valid data. This zero-filling technique may assist in tracking duplicatively mapped data sets and/or also enable parity checks at a particular granularity (e.g., track-based granularity). If, for example, the data tracks 518 and 520 are fairly close together, it may be more efficient to zero-fill the interim tracks (as indicated by ‘0s’ in FIG. 5) than to duplicitively map LBAs of the Source Physical Zone to another physical zone and subsequently implement steps to complete in progress physical zones (e.g., as in the in-place rewrite of FIGS. 3A and 3B and the copy-forward re-write of FIG. 4). [0061] Thus, at a write operation 503, the data management system 500 performs a sequential write that zero-fills any data blocks between the valid data in the data tracks 518 and 520 and also write the new data 522 to the data track 520, as shown. In other implementations (e.g., as explored with respect to FIG. 6), the data storage device may elect to duplicatively map the LBAs of the Source Physical Zone to another physical zone and write the new data 522 to the other physical zone).


Claims 6, 12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Bazarsky in further view of Sokolov as applied to claims 1, 7 and 13 above, and further in view of Flynn et al. (US Publication No. 2012/0151118 -- "Flynn").

Regarding claim 18, Bennett in view of Bazarsky in further view of Sokolov and further in view of Flynn teaches The device as set forth in claim 13 wherein the processor is further configured to execute the machine executable code to further cause the processor to transfer temporarily staged data to be written to the identified second physical zone upon receipt of a commit operation (Flynn paragraph [0249], The ACM may be pre-configured to commit its contents upon detection of a failure condition (or other pre-determined triggering event) and, as such, operations performed on the ACM may be viewed as being “instantly committed.” For example, an application may perform a “write-commit” operation on the ACM using memory semantic writes that operate at CPU memory granularity and speed, without the need for corresponding “commit” commands, which may significantly increase the performance of applications affected by write-commit latencies. As used herein, a write-commit operation is an operation in which an application writes data to a memory location (e.g., using a memory semantic access), and then issues a subsequent commit command to commit the operation (e.g., to persistent storage or other commit mechanism). Applications whose performance is based on write-commit latency typically attempt to reduce this latency by leveraging a virtual memory system (e.g., using a memory backed file). In this case, the application performs high-performance memory semantic write operations in system RAM, but, in order to commit the operations, must perform subsequent “commit” commands to persist each write operation to the backing file (or other persistent storage). Accordingly, each write-commit operation may comprise its own separate commit command. For example, in a database logging application, each log transaction must be written and committed before a next transaction is logged. Similarly, messaging systems (e.g., store and forward systems) must write and commit each incoming message, before receipt of the message can be acknowledged. The write-commit latency, therefore, comprises a relatively fast memory semantic write followed by a much slower operation to commit the data to persistent storage. Write commit latency may include several factors including, access times to persistent storage, system call overhead (e.g., translations between RAM addresses, backing store LBA, etc.), and so on. Examples of applications that may benefit from reduced write-commit latency including, but are not limited to: database logging applications, filesystem logging, messaging applications (e.g., store and forward), semaphore primitives, and so on. A commit operation may be sent in order to transfer staged data to a more permanent storage (i.e., a storage zone)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bennett and Bazarsky and Sokolov with those of Flynn. Flynn teaches using commit operations to initiate the destaging of data to a second physical zone from temporarily staged data, which is a method of storing data that can help mitigate loss in event of a power failure or other unexpected event (Flynn paragraphs [0253-0254],  Since the ACM 1011 is guaranteed to auto-commit the data stored thereon in the event of a failure condition, the host 1014 (or ACM user 1016) may view data written to the ACM 1011 as being instantaneously “committed.” The host 1014 may, therefore, write to the ACM 1011 using memory write semantics (and at CPU speeds and granularity), without the need for explicit commit commands by relying on the pre-configured trigger of the ACM 1011 to commit the data in the event of failure (or other condition). [0254] The ACM 1011 may comprise a plurality of auto-commit buffers 1013, each comprising respective trigger metadata 1015. As discussed below, the trigger metadata 1015 may comprise a triggering event of the auto-commit buffer 1013 and/or a logical identifier of data in the ACM buffer 1013. The auto-commit buffers 1013 may be of any suitable size, from a single sector, page, byte, or the like, to a virtual or logical page size (e.g., 80 to 400 kb). The size of the auto-commit buffers 1013 may be adapted according to the storage capacity of the underlying non-volatile storage media, and or hold-up time available from the secondary power supply 1024).

Claims 6 and 12 are the corresponding method and computer-readable medium claims to device claim 18. They are rejected with the same references and rationale.

Regarding claim 20, Bennett in view of Bazarsky in further view of Sokolov and further in view of Flynn teaches The device as set forth in claim 18 wherein the request to read data is received while performing a write operation (Bennett paragraphs [0039-0040], FIG. 3 is a block diagram illustrating a method 300 of operating a storage device to execute a read or write command, according to one embodiment. Method 300 may be used with the storage system 100 having a host device 104 and a storage device 106 comprising a controller 108. Method 300 may further be used with the storage system 200 having a host device 204 and a storage device 206 comprising a command processor 220. [0040] Method 300 begins at operation 350, where the host device writes a command into a submission queue as an entry. The host device may write one or more commands into the submission queue at operation 350. The commands may be read commands or write commands. The host device may comprise one or more submission queues. The host device may write one or more commands to the submission queue in any order (i.e., a submission order), regardless of the sequential write order of the one or more commands (i.e., a sequential processing order). As described in Bennett, the operational requests can include both read and write requests and can be requested simultaneously in any order the user chooses).

Response to Arguments
Applicant’s arguments, see page 1 (numbered page 7), filed May 31st, 2022, with respect to Claims 1, 5, 7, 10-11, 13 and 17 have been fully considered and are persuasive.  The Claim Objections of Claims 1, 5, 7, 10-11, 13 and 17 has been withdrawn. 

Applicant’s arguments, see pages 1-3 (numbered pages 7-9), filed May 31st, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bennett in view of Bazarsky in further view of Sokolov et al. (US Publication No. 2017/0220264 – “Sokolov”). 
While the Sokolov reference was cited previously as prior art in the Non-Final Rejection, the reference has been added to teach additional limitations that have been added to the independent claims. Specifically, the teachings of Sokolov have been added to disclose the first and second physical zones as claimed. The claims now recite a first and second physical zone storing older and newer data respectively, as well as an association with logical zones. Particular sections of Sokolov have been newly cited in order to fully disclose the limitations, as shown in the claim mapping above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136                       
                                                   

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136